Citation Nr: 0427788	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-12 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 22, 2000 
for entitlement to a total disability rating for service-
connected retinitis pigmentosa.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1986.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in December 2000, that granted the 
veteran's claim of entitlement to 100 percent disability 
rating for his service-connected retinitis pigmentosa.  The 
veteran disagreed with and duly appealed the effective date 
assigned for the increased rating.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran underwent an August 15, 1989 uniformed 
service examination in connection with his transfer from the 
temporary disability retired list to the retired list.  This 
examination showed that the veteran was essentially blind and 
unable to count fingers one foot in front of his face.

CONCLUSION OF LAW

1.  The requirements for assignment of an effective date of 
August 15, 1989 for assignment of a 100 percent schedular 
evaluation for service-connected retinitis pigmentosa have 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.157, 3.400, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from a grant of benefits, such as claims 
for an earlier effective date or disagreement with the 
initial rating of a newly service-connected disability.  See 
Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 
2003.  Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless the Board notes that upon denial of the 
veteran's claim for an earlier effective date, a Statement of 
the Case dated June 2002 and Supplemental SOCs (SSOC) dated 
in September 2003 and June 2004  were provided to the 
veteran.  In the SOC and SSOCs, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for an earlier effective date and for it 
to be approved.  Additionally, the veteran presented 
testimony at a personal hearing in connection with his claim.  
Under these circumstances, the Board finds that the VA has 
fulfilled its statutory duties to assist and notify.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In the present case, the evidence includes the post-
service VA medical treatment records and VA compensation 
examination reports.  The veteran has not identified medical 
records that were in the possession of the VA or other 
federal agency prior to August 2000.  There are no additional 
medical treatment records that are necessary to proceed to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date for TDIU

Criteria

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2003).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 C.F.R. § 3.151 (2003).  

The term "claim" means a formal or informal communication 
in writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The 
constructive notice doctrine, however, may not be applied 
retroactively to VA adjudications, and specifically to claims 
alleging CUE in rating decision dated prior to the Court's 
issuance of its decision in Bell, i.e. before July 21, 1992. 
See Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and 
remanded on other grounds sub nom. Lynch v. West, 178 F.3d 
1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 
12 Vet. App. 391 (1999); Damrel v. Brown, 6 Vet. App. at 246.

Factual Background

The veteran established service connection for retinitis 
pigmentosa upon his separation from service.  In a December 
1986 rating decision, the RO assigned a 70 percent disability 
rating effective from the date of separation from service.  A 
mix-up in the veteran's address had resulted in his missing 
an examination in Hawaii; however, an examination was 
performed in Manila in March 1987.  The veteran was notified 
in a July 1987 letter that based upon the results of that 
examination, his disability rating would remain 70 percent.

Review of the veteran's claims folder reveals no 
correspondence regarding the veteran's level of disability or 
capacity for employment until the receipt of the veteran's 
application for increased compensation based on individual 
unemployability on August 22, 2000.

With that application, the veteran included a November 1989 
memorandum from the Chief of Naval Personnel, transferring 
the veteran from the Temporary Disability Retired List to the 
Retired List.  He also included the report of an August 15, 
1989 physical examination performed by the military.  
Finally, he attached an August 2000 report from a private 
ophthalmologist noting the veteran was legally blind.

The veteran submitted records of post-service 
ophthalmological treatment at Clark Air Base and Subic Bay 
Naval Hospital dating from December 1987, March 1989, and 
August 1989.  

Review of the August 1989 medical records indicates that the 
veteran could not count fingers at 1 foot.

Review of a September 2000 VA examination of the veteran 
reveals that corrected vision in the veteran eyes bilaterally 
was limited to "hand movement."

An October 2000 VA examiner's report notes a diagnosis of 
legal blindness secondary to retinitis pigmentosa.

In December 2000, the RO rather than granting total 
disability evaluation based on individual unemployability 
(TDIU) benefits granted a 100 percent schedular rating based 
upon the veteran's eyesight.  The Board notes that a grant of 
a schedular total rating rendered the veteran's TDIU claim 
moot.

In June 2000, the veteran alleged that he reported to the RO 
to convert his Service Group Life Insurance to Veterans Group 
Life Insurance in January 1990.  He reports that at that time 
he submitted a copy of the November 1989 memorandum placing 
him on the Retired List.  He reports that a clerk photocopied 
the memorandum to attach it to his claims folder. 

In September 2002, the veteran reported that he had been told 
in January 1990 to follow-up on the status of his claim after 
10 days.  After he followed-up, he never received a response.  
He made another follow-up after 90 days, but did not receive 
a response.  He believed this to be due to an earthquake in 
Baguio.  He again followed-up in 1991, but again got no 
response.  He got tired of making follow-ups.  He also 
reported that he thought he was already receiving 
compensation at the 100 percent rate, but found out his 
disability was rated 70 percent from a VA counselor in May 
2000.

The veteran reiterated his contentions regarding his 
submittal of an application for an increase in 1990 during a 
personal hearing held at the RO in April 2004.

Analysis

The Board finds that the evidence supports an effective date 
of August 15, 1989 for the veteran's 100 percent disability 
rating.  Under § 3.400 (o), the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if claim is received within one year 
from such date; otherwise, date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2003).  

Applying the provisions of 38 C.F.R. § 3.157(b)(1), the 
August 1989 uniformed service examination is found to be an 
informal claim.  The examination was clearly related to a 
service-connected disability and was also the basis for 
transferring the veteran from the TDRL to the retired list.  
As such, the Board finds that the provision of § 3.157(b)(1) 
are met.

Under the provisions of 38 C.F.R. § 4.79 and 4.84a Diagnostic 
Code (DC) 6062 (2003), blindness in both eyes having only 
light perception is rated 100 percent disabling.  Visual 
acuity of "hand motion" at one foot meets the criteria for 
"loss of use or blindness" under § 4.79.  The August 15, 
1989 service records show visual acuity meeting these 
criteria; therefore, entitlement to a 100 percent schedular 
rating is established as of the date of claim.

Finally, the Board notes that there is no evidence in the 
file that would support a formal or informal claim for 
unemployability prior to August 2000.  The Board notes that 
review of the evidence does reveal evidence that the veteran 
was unemployable prior to August 2000.  While a claim for an 
increase has been held to include a claim for unemployability 
under 38 C.F.R. §4.16(a) when the disability percentage 
requirements are met, also required is evidence or at least 
an allegation of unemployability concurrent with the claim 
for increase.  The Board can find no such evidence or 
contentions in the claims folder.

As the evidence supports the grant of the benefits sought on 
appeal, the Board finds that the effective date for a 100 
percent schedular disability rating for retinitis pigmentosa 
is August 15, 1989.


ORDER

Entitlement to an effective date of August 15, 1989, for a 
100 percent schedular disability rating for retinitis 
pigmentosa is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



